After a neglect proceeding was commenced against the biological mother of the subject child, the appellant, the mother’s sister, petitioned for custody of the child and requested visitation pending the determination of custody. Supervised visitation was scheduled between the appellant and the child, but the appellant did not attend the scheduled visitation. In the orders appealed from, the court suspended supervised visitation between the appellant and the child and dismissed the petition for custody.
In light of the death of the biological mother and the subsequent adoption of the child, the appeals have been rendered academic (cf. Matter of Patience B. v Administration *555for Children’s Servs., 306 AD2d 473 [2003]). Spolzino, J.E, Ritter, Santucci and Garni, JJ., concur.